Citation Nr: 0817964	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-37 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating higher than 30 percent 
for post traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  He served in Vietnam and was awarded the Combat 
Action Ribbon.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for tinnitus and migraine headaches.  The 
veteran perfected an appeal of this decision.

The veteran also perfected an appeal of an October 2005 
rating decision which granted service connection for PTSD and 
assigned an initial 10 percent rating from May 30, 2003.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In May 2007, the 
RO increased the disability rating to 30 percent effective 
May 30, 2003.  The veteran has not indicated that he is 
satisfied with the currently assigned 30 percent rating.  
Consequently, the issue of entitlement to an initial 
disability rating in excess of 30 percent for PTSD remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

In correspondence dated in October 2007, the veteran withdrew 
the issues of entitlement to service connection for hearing 
loss, prostate condition, and hypertension.  See 38 C.F.R. 
§ 20.204 (2007).   

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's tinnitus is related to his period of military 
service.  

2.  Since March 30, 3003, the evidence is about evenly 
balanced - for and against the claim - as to whether the 
veteran's PTSD symptomatology results in total occupational 
and social impairment.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for an initial 100 percent rating 
for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2003, prior to the initial adjudication of his 
service connection claim in the April 2004 rating decision at 
issue.  

The September 2003 VCAA letter summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  "Send 
us any medical reports you have."  This satisfies the fourth 
"element".  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus, any question about the appropriate disability 
rating and effective date to be assigned is rendered moot.  

Regarding the increased rating issue, the Board finds that 
given the favorable action taken below, no discussion of the 
VCAA is required. 

Entitlement to service connection for tinnitus.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), an April 2004 
audiological examination notes the veteran's complaints of 
tinnitus.  While the examination report does not contain a 
specific diagnosis of tinnitus, it is clear that the VA 
examiner finds the veteran's complaints credible.  The Board 
likewise has no reason to doubt the veteran.  [An April 2007 
VA psychiatric examination contains an Axis III diagnosis of 
tinnitus.]  Therefore, Hickson element (1) has been met.  

With regard to Hickson element (2), in-service disease or 
injury, the Board notes that the veteran received the Combat 
Action Ribbon while in service.  The Board will therefore 
accept for the purposes of the decision the veteran's 
statements that traumatic noise exposure occurred in service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007) [combat presumptions].  Hickson element (2) is 
therefore met as to the claim.

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's tinnitus with his earlier military service, and the 
veteran's claim fails on that basis.  In this regard, the 
Board notes that the March 2004 VA audiological examiner 
specifically opined that the veteran's tinnitus was not 
related to military service.  The examiner supported her 
opinion by noting the significant delay in the onset of 
tinnitus symptoms as reported by the veteran, approximately 
five years ago.  

There is no medical opinion to the contrary.  To the extent 
the veteran, himself, contends his tinnitus is related to 
service, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Accordingly, the Board finds that Hickson element (3) has not 
been met in regard to this claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.

Entitlement to an initial rating higher than 30 percent for 
PTSD.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's PTSD is rated as 30 percent disabling under DC 
9411.  

Under this code, a 10 percent evaluation is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

38 C.F.R. § 4.130, DC 9411.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).



Analysis

As noted in the Introduction, the veteran has appealed the 
April 2004 rating decision which granted service connection 
for PTSD and assigned an initial 10 percent from May 30, 
2003.  In May 2007, the rating was increased to 30 percent 
from May 30, 2003.  

After reviewing the record on appeal, the Board finds that 
the evidence is at least in relative equipoise as to whether 
the veteran's service-connected PTSD results in total 
occupational and social impairment.  

The evidence that does not support such a conclusion includes 
an April 2004 VA psychiatric examination which revealed that 
the veteran was oriented times three, had no formal thought 
disorder, and had very good communication skills.  He also 
had no hallucinations or dissociations.  There were no 
significant suicidal or homicidal ideations present.  The 
veteran was assigned a GAF score of 70.  Similar clinical 
findings were noted on VA psychiatric examination in 
September 2005.  The GAF score also remained the same.  

During the most recent VA psychiatric examination in April 
2007, mental status evaluation showed that the veteran was 
well groomed and had appropriate hygiene.  His speech was of 
normal volume, rate, and rhythm.  He was alert and oriented 
in all spheres.  He denied any suicidal or homicidal 
ideations.  His affect was appropriate.  His thought content 
was rational and logical and his thought process was 
sequential and goal directed.  Memory was within normal 
limits.  A GAF score of 55 was assigned.  

This evidence clearly does not suggest that the veteran's 
PTSD is productive of total occupational and social 
impairment.  However, the Board cannot overlook additional 
evidence which paints a much different picture of impairment 
due to PTSD.  This evidence consists of statements from 
private physicians who have evaluated the veteran over the 
years as well as a statement from a former co-worker.  

In a February 2005 statement, Dr. J.L. indicated that based 
on a psychiatric evaluation conducted that day the veteran 
had the following PTSD symptoms: recurrent intrusive 
recollections of particular events that occurred in Vietnam; 
restricted range of affect; irritability; hypervigilance; 
exaggerated startle response; depressive mood; and anxiety.  
Dr. J.L. noted that the veteran had required intensive 
psychiatric care in the past because of anger.  

In a July 2005 statement, Dr. H.L. reported that he had been 
the veteran's primary care physician from 1989 to 1996 and 
recalled the veteran having "episodes of extreme anger and 
rage that ultimately resulted in job loss and dramatically 
affected his quality of life."  Dr. H.L. noted that the 
veteran was treated over the years with multiple medications 
for his psychologic difficulties.  An August 2005 statement 
from Dr. C.B. also indicated that the veteran exhibited 
irritability and anger. 

In a submission dated in August 2007, Dr. J.L. concluded that 
the veteran was unemployable due to PTSD.  Given the 
diagnostic criteria used by VA for evaluating psychiatric 
disabilities, Dr. J.L. checked the box indicating that the 
veteran had total occupational and social impairment due to 
the enumerated symptomatology.  

In February 2008, Dr. J.L. submitted a statement wherein he 
reiterated that the veteran was unemployable due to PTSD.  
Dr. J.L. indicated that his conclusion was based on an 
evaluation conducted in January 2007.  It was noted that the 
veteran had been released by his company because of his PTSD.  
His PTSD symptomatology included impairment in communication, 
avoidance, flashbacks, and a break with reality.  He also 
exhibits behavior which is inappropriate for civilian 
society.  According to Dr. J.L., the veteran "is in 
persistent danger of losing control and being seriously 
dangerous to himself and others."  He is unable to perform 
daily activities when history is taken, he reportedly is 
mostly by himself, and finds peace at his cabin in the woods.  
When he is having symptoms of flashbacks and memories he is 
disoriented and disassociates.  

In a March 2008 statement, A.S. indicated that he had known 
the veteran since 1992 when they both worked at a food 
company.  A.S. indicated that he worked under the veteran, 
who served in different management positions, and that he 
spoke with the veteran almost daily until he retired in 2005.  
A.S. stated that although the veteran was on medication for 
PTSD he was continuosly stressed out.  He noted that the 
veteran had confided in him about a previous job when he was 
fired and went into a rage and turned over a superior's desk.  
In talking with the veteran, A.S. felt that at some point the 
veteran would lose it mentally.  According to A.S., other 
management people he knew or overheard would say that the 
veteran "was a nice guy but really scary and were nervous 
around him.  Even people on my level commented he really gets 
stressed out."  A.S. felt that his employer knew about the 
veteran's PTSD but could not fire him for legal reasons, age, 
etc, and thought he would just quit.  Since that time, the 
veteran has been "really wound up tight."  Given the 
situation, A.S. thought that the veteran was "a time bomb 
ready to go off." 

After reviewing the record on appeal, the Board finds that 
the evidence is at least in relative equipoise as to whether 
the veteran's PTSD is productive of total occupational and 
social impairment.  It is clear that the private medical 
evidence along with the co-worker's statement portrays a more 
severe disability picture with respect to the veteran's 
psychiatric symptomatology than indicated by the VA 
examinations.  That is to say, there is competent medical 
evidence both for and against a finding that the veteran's 
PTSD results in total occupational and social impairment - 
some concluding that he meets this requirement and other 
determining that he does not.  And, as mentioned, in these 
situations the veteran is given the benefit of the doubt.  
Accordingly, the Board finds that the veteran's PTSD warrants 
a 100 percent rating.  

Since the veteran has appealed the initial rating assigned, 
separate ratings can be assigned for separate periods of time 
based on facts found.  In other words, his rating can be 
"staged."  See Fenderson, 12 Vet. App. at 125-26.  That said, 
the evidence suggests that the veteran has experienced 
problems maintaining employment as well as dealing with anger 
issues since at least May 30, 2003, the date of the initial 
rating.  The Board notes that Dr. H.L. indicated that the 
veteran had episodes of extreme anger and rage that 
ultimately resulted in job loss and dramatically affected his 
quality of life prior to 1996.  Therefore, the 100 percent 
rating is assigned from May 30, 2003, the date of the initial 
rating.  

The Board points out that the grant of a 100 percent 
schedular rating back to the date of the initial rating 
renders moot any potential claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
raised by the evidence.  See Green v. West, 11 Vet. App. 472 
(1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994) (a claim for TDIU presupposes that the rating for the 
condition is less than 100 percent); VA O.G.C. Prec. Op. No. 
6-99, 64 Fed. Reg. 52375 (1999) (a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  


REMAND

Reasons for Remand

Entitlement to service connection for migraine headaches.  

VA examination 

In his July 2005 statement, Dr. H.L. suggested that the 
veteran's migraine headaches were related to his PTSD.  

It does not appear that the RO has considered whether service 
connection for migraine headaches should be granted on a 
secondary basis (i.e., related to his service-connected 
PTSD).  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a non-
service-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
non-service-connected disease, will be 
service connected.  However, VA will not 
concede that a non-service-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the non-service-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the non-service-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.  

Although the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did 
not address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).
 
In addition, the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In short, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  Accordingly, since the current 
claim was filed prior to the effective date of the revised 
regulation (October 10, 2006), consideration needs to be 
given as to whether this change in law may be given 
retroactive effect, or whether the old law, i.e., the Allen 
decision itself, is for application.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran asking that he 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for migraine 
headaches since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

The letter also must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the etiology 
of the claimed migraine headaches.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  After reviewing the records 
contained in the claims file, the 
examiner should opine as to whether it 
is at least as likely as not that any 
migraine headache condition diagnosed 
is related to the service-connected 
PTSD.  If the examiner concludes that 
there is no casual connection, it 
should be indicated whether there has 
been any aggravation of any migraine 
headaches condition diagnosed as a 
result of the PTSD and, if so, specify 
the degree of aggravation. 

3.  Thereafter, readjudicate the issue 
on appeal in light of the additional 
evidence obtained to include 
consideration of whether service 
connection is warranted for migraine 
headaches on a secondary basis.  In 
this regard, consideration should be 
given to both the former and revised 
38 C.F.R. § 3.310.  If the benefit 
sought is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


